Exhibit PARKERVISION, INC., As Issuer, AND , As Trustee INDENTURE DATED AS OF [] [], 20[] SUBORDINATED DEBT SECURITIES CROSS-REFERENCE TABLE (1) Section of Trust Indenture Act of 1939, as Amended Indenture 310(a) 7.10 310(b) 7.09; 7.11 310(c) Inapplicable 311(a) 7.14 311(b) 7.14 311(c) Inapplicable 312(a) 5.02(a) 312(b) 5.02(c) 312(c) Inapplicable 313(a) 5.04(a) 313(b) 5.04(b) 313(c) 5.04(a); 5.04(b) 313(d) 5.04(c) 314(a) 5.03; 4.06 314(b) Inapplicable 314(c) 13.07 314(d) Inapplicable 314(e) 13.07 314(f) Inapplicable 315(a) 7.01(a); 7.03 315(b) 7.02 315(c) 7.01 315(d) 7.01(b) 315(e) 6.07; 7.07 316(a) 6.06; 8.04 316(b) 6.04 316(c) 8.01 317(a) 6.02 317(b) 4.03 318(a) 13.09 (1) This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions i TABLE OF CONTENTS (2) ARTICLE IDEFINITIONS 1 SECTION 1.01DEFINITIONS OF TERMS. 1 ARTICLE IIISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 4 SECTION 2.01DESIGNATION AND TERMS OF SECURITIES. 4 SECTION 2.02FORM OF SECURITIES AND TRUSTEE’S CERTIFICATE. 6 SECTION 2.03DENOMINATIONS: PROVISIONS FOR PAYMENT. 6 SECTION 2.04EXECUTION AND AUTHENTICATION. 7 SECTION 2.05REGISTRATION OF TRANSFER AND EXCHANGE. 8 SECTION 2.06TEMPORARY SECURITIES. 8 SECTION 2.07MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES. 9 SECTION 2.08CANCELLATION. 9 SECTION 2.09BENEFITS OF INDENTURE. 9 SECTION 2.10AUTHENTICATING AGENT. 9 SECTION 2.11GLOBAL SECURITIES. 10 ARTICLE IIIREDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 11 SECTION 3.01REDEMPTION. 11 SECTION 3.02NOTICE OF REDEMPTION. 11 SECTION 3.03PAYMENT UPON REDEMPTION. 12 SECTION 3.04SINKING FUND. 13 SECTION 3.05SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES. 13 SECTION 3.06REDEMPTION OF SECURITIES FOR SINKING FUND. 13 ARTICLE IVCOVENANTS 13 SECTION 4.01PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST. 13 SECTION 4.02MAINTENANCE OF OFFICE OR AGENCY. 13 SECTION 4.03PAYING AGENTS. 14 SECTION 4.04APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE. 15 SECTION 4.05COMPLIANCE WITH CONSOLIDATION PROVISIONS. 15 SECTION 4.06STATEMENT BY OFFICERS AS TO DEFAULT. 15 ARTICLE VSECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 15 SECTION 5.01COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF SECURITYHOLDERS. 15 SECTION 5.02PRESERVATION OF INFORMATION; COMMUNICATIONS WITH SECURITYHOLDERS. 15 SECTION 5.03REPORTS BY THE COMPANY. 15 SECTION 5.04REPORTS BY THE TRUSTEE. 16 ARTICLE VIREMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 16 SECTION 6.01EVENTS OF DEFAULT. 16 SECTION 6.02COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 18 SECTION 6.03APPLICATION OF MONEYS COLLECTED. 19 SECTION 6.04LIMITATION ON SUITS. 19 SECTION 6.05RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER. 20 SECTION 6.06CONTROL BY SECURITYHOLDERS. 20 SECTION 6.07UNDERTAKING TO PAY COSTS. 20 ARTICLE VIICONCERNING THE TRUSTEE 21 SECTION 7.01CERTAIN DUTIES AND RESPONSIBILITIES OF TRUSTEE. 21 SECTION 7.02NOTICE OF DEFAULTS. 22 SECTION 7.03CERTAIN RIGHTS OF TRUSTEE. 22 ii SECTION 7.04TRUSTEE NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OR SECURITIES. 23 SECTION 7.05MAY HOLD SECURITIES. 23 SECTION 7.06MONEYS HELD IN TRUST. 23 SECTION 7.07COMPENSATION AND REIMBURSEMENT. 23 SECTION 7.08RELIANCE ON OFFICERS’ CERTIFICATE. 24 SECTION 7.09DISQUALIFICATION; CONFLICTING INTERESTS. 24 SECTION 7.10CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 24 SECTION 7.11RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 24 SECTION 7.12ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 25 SECTION 7.13MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 26 SECTION 7.14PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY. 27 ARTICLE VIIICONCERNING THE SECURITYHOLDERS 27 SECTION 8.01EVIDENCE OF ACTION BY SECURITYHOLDERS. 27 SECTION 8.02PROOF OF EXECUTION BY SECURITYHOLDERS. 27 SECTION 8.03WHO MAY BE DEEMED OWNERS. 27 SECTION 8.04CERTAIN SECURITIES OWNED BY COMPANY DISREGARDED. 27 SECTION 8.05ACTIONS BINDING ON FUTURE SECURITYHOLDERS. 28 ARTICLE IXSUPPLEMENTAL INDENTURES 28 SECTION 9.01SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF SECURITYHOLDERS. 28 SECTION 9.02SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS. 29 SECTION 9.03EFFECT OF SUPPLEMENTAL INDENTURES. 30 SECTION 9.04SECURITIES AFFECTED BY SUPPLEMENTAL INDENTURES. 30 SECTION 9.05EXECUTION OF SUPPLEMENTAL INDENTURES. 30 ARTICLE XSUCCESSOR ENTITY 30 SECTION 10.01COMPANY MAY CONSOLIDATE, ETC. 30 SECTION 10.02SUCCESSOR ENTITY SUBSTITUTED. 31 SECTION 10.03EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 31 ARTICLE XISATISFACTION AND DISCHARGE; DEFEASANCE 31 SECTION 11.01SATISFACTION AND DISCHARGE. 31 SECTION 11.02DEFEASANCE. 32 SECTION 11.03DEPOSITED MONEYS TO BE HELD IN TRUST. 33 SECTION 11.04PAYMENT OF MONEYS HELD BY PAYING AGENTS. 33 SECTION 11.05REPAYMENT TO COMPANY. 33 ARTICLE XIIIMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 33 SECTION 12.01NO RECOURSE. 33 ARTICLE XIIIMISCELLANEOUS PROVISIONS 34 SECTION 13.01EFFECT ON SUCCESSORS AND ASSIGNS. 34 SECTION 13.02ACTIONS BY SUCCESSOR. 34 SECTION 13.03SURRENDER OF COMPANY POWERS. 34 SECTION 13.04NOTICES. 34 SECTION 13.05GOVERNING LAW; WAIVER OF TRIAL BY JURY. 34 SECTION 13.06TREATMENT OF SECURITIES AS DEBT. 34 SECTION 13.07COMPLIANCE CERTIFICATES AND OPINIONS. 34 SECTION 13.08PAYMENTS ON BUSINESS DAYS. 35 SECTION 13.09CONFLICT WITH TRUST INDENTURE ACT. 35 SECTION 13.10COUNTERPARTS. 35 SECTION 13.11SEPARABILITY. 35 SECTION 13.12ASSIGNMENT. 35 ARTICLE XIVSUBORDINATION OF SECURITIES 35 SECTION 14.01SUBORDINATION TERMS. 35 (2) This Table of Contents does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. iii INDENTURE, dated as of [] [], 20[], between ParkerVision, Inc., a Florida corporation (the “Company”), and [], a [], as trustee (the “Trustee”): RECITALS
